DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
2.	Applicant’s submission filed 06/21/2021 has been entered. Claims 1-15, 20-21 and 27-29 are pending. Claims 16-19 and 22-26 have been canceled. 

Withdrawn Objections and/or Rejections
3.	Examiner acknowledges the amendments to the specification and the objections have been withdrawn as they have been overcome. 
Examiner acknowledges the replacement drawings and the objections have been withdrawn as they have been overcome. 
Examiner acknowledges the amendments to the claims and the rejections under 112(b) and objections have been withdrawn as they have been overcome. 

Claim Interpretation
4.	The term “disposable” as it appears in claims 4, 8, 11 and 20-21, is interpreted broadly as the element is intended to be used once or only a limited number of times and then thrown away, as provided by the Merriam-Webster definition. As such, the term “disposable” does not, itself, structurally limit an element, since a user can reasonably choose to use any element once and discard. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-4, 12, 20-21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2015/0164690 A1) in view of Cohen (US 5135485). 
Regarding claim 1, Peterson discloses a drainage system (fluid management system 10) for aspirating (via pump 22) and measuring of body fluids, as Peterson teaches the system collect fluid from a patient’s eye and measure pressure from the fluid (Fig. 2, ¶ 0040 lines 1-2, 7-8), the drainage system comprising:
peristaltic pump housing and a peristaltic mechanism unit (peristaltic pump 22), since a pump requires a material housing, arranged in the peristaltic pump housing (Fig. 2, ¶ 0040 lines 7-8);
a fluid collection bag (collection bag 106) being able to be secured releasably on the peristaltic pump housing (Fig. 2, ¶ 0040 lines 7-8);

a pressure sensor (vacuum sensor 32) located adjacent (adjoining via port 104) the rigid pre-chamber (12) and arranged to be in communication with said pre-chamber for sensing a pressure in the rigid pre-chamber (Fig. 2, ¶ 0040 lines 16-18). 
While Peterson does not expressly teach the limitation “for the purpose of controlling the peristaltic pumping mechanism by a pre-set pressure and to determine the level of air leakage”, this limitation relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by Peterson is capable of controlling the peristaltic pumping mechanism by a pre-set pressure and to determine the level of air leakage, as claimed (See § MPEP 2114 II). 
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Baush & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.

Peterson is silent to a plurality of filling level sensors arranged on a backside of the fluid collection bag for detecting a filling level in the fluid collection bag. 
Cohen, however, teaches a collection bag for body fluids (Cohen Col 1 lines 6-12), in the same field of endeavor and pertinent to the problem of monitoring and measuring an amount of waste in a container to notify the user when a level requiring action is reached (Cohen Col 2 lines 8-13), including a plurality of filling level sensors (conductive plates 80,82) arranged on the fluid collection bag (container/bag 13) for detecting a filling level in the fluid collection bag (Cohen Fig. 6, Col 4 lines 39-50, 63-66, Col 7 lines 39-51). Cohen teaches the filling level sensors to monitor the fluid level without constant human observation (as motivated by Cohen Col 2 lines 8-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included filling level sensors on the fluid collection bag of the Peterson device, as taught by Cohen, to monitor the fluid level without direct human observation. 
The Peterson/Cohen as stated above, does not specify the filling level sensors are arranged on a backside of the collection bag. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the filling level sensors on the backside, to 

Regarding claim 3, all of the elements of the current invention have been substantially disclosed by Peterson and Cohen as applied above, except for said filling level sensors comprise a connector element that transfers the capacitive signals from the fluid collection bag to a processor for the purpose of measuring a collected volume. 
Cohen further teaches wherein said filling level sensors (80, 82) comprise a connector element (84) that transfers the capacitive signals from the fluid collection bag to a processor (processor controller 72) for the purpose of measuring a collected volume (Cohen Fig. 6, Col 7 lines 47-58) to provide individual output signals to detect more discrete levels (as motivated by Cohen Col 7 lines 65-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a connector element that transfers the capacitive signals from the fluid collection bag to a processor in the Peterson/Cohen device, as taught by Cohen, to interface multiple sensors with the controller.

Regarding claim 4, all of the elements of the current invention have been substantially disclosed by Peterson and Cohen, as applied above, except for wherein the filling sensors are disposable screen-printed capacitive sensors. 
Cohen further teaches the filling sensors (10, 12 or 80, 82) are disposable screen-printed capacitive sensors (Cohen Col 1 lines 6-7, Col 4 lines 63-66). Cohen 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the filling level sensors of Peterson/Cohen be disposable screen-printed capacitive sensors, as taught by Cohen, for a low-cost disposable sensor.

Regarding claim 12, all of the elements of the current invention have been substantially disclosed by Peterson and Cohen, as applied above. The Peterson/Cohen combination teaches filling level sensors provided in the open atmosphere and therefore an area of atmospheric pressure, as taught by Cohen in claim 1 above (Cohen Fig. 6 Col 4 lines 39-50, 63-66, Col 7 lines 39-51).

Regarding claim 20, Peterson further discloses a disposable article (aspiration line 20 and discharge line 24) for the drainage system according to claim 1, the disposable article comprising drainage tubing (20, 24) arranged in fluid communication with the pre-chamber (12) (Fig. 2, ¶ 0040 7-8, 18-21). 

Regarding claim 21, Peterson further discloses the disposable article further comprising the fluid collection bag (106) connected to the pre-chamber (12), via line (24) (Fig. 2). 

. 

8.	Claim 2, 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Cohen and further in view of Locke (US 2013/0144227 A1).
	Regarding claims 2 and 6, all of the elements of the current invention have been substantially disclosed by Peterson and Cohen as applied above in claim 1, except for wherein the determining of the level of air leakage is performed by estimating a time of a pressure drop (claim 2) and wherein the pressure-drop over time in the pre-chamber is translated to an estimated air leakage through the volume of the pre-chamber (claim 6). Peterson does teach the pressure sensors to be controlled by a system controller 34, a microprocessor (Peterson ¶ 0040 lines 16-18 and ¶ 0041 lines 1-3), and since the controller is a computer which monitors pressure over time using an algorithm, it can be understood that the algorithm can be adjusted.
	Locke, however, teaches a drainage system in the same field of endeavor (Locke ¶ 0036 lines 1-7), including pressure sensors for determining leakage wherein the determining of the level of air leakage is performed by estimating a time of a pressure drop and wherein the pressure-drop over time in the pre-chamber is translated (via controller) to an estimated air leakage through the volume of the pre-chamber (Locke 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microprocessor and pressure sensors of the Peterson/Cohen device to estimate a time of a pressure drop (claim 2) and estimated air leakage (claim 6), a taught by Locke, to determine a leak in the system. 

Regarding claim 27, all of the elements of the current invention have been substantially disclosed by Peterson and Cohen as applied above in claim 1. Peterson further discloses the system further comprising a processor (controller 42) (Peterson ¶ 0041 lines 1-3) configured to: create suction pressure in a tube system for aspirating body fluid by means of the peristatic mechanism (Peterson ¶ 0042 lines 5-6), measure the suction pressure (via sensor 32) (Peterson ¶ 0034 lines 9-13, ¶ 0040 lines 16-18). Peterson further teaches the system to be controlled by controller 34, a microprocessor (Peterson ¶ 0040 lines 16-18 and ¶ 0041 lines 1-3), and since the controller is a computer which monitors pressure over time using an algorithm, it can be understood that the algorithm can be adjusted. Peterson is silent to pausing the peristaltic mechanism and calculating air leakage based on pressure change during pumping pause. 
Locke, however, teaches a drainage system in the same field of endeavor (Locke ¶ 0036 lines 1-7), including a controller configured to pause the peristaltic mechanism and calculate air leakage based on pressure change during pumping pause (Locke 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the Peterson/Cohen device to pause the peristaltic mechanism and calculate air leakage based on pressure change during pumping pause, a taught by Locke, to determine a leak in the system.

9.	Claims 5 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Cohen and further in view of King (US 2013/0261539 A1).
	Regarding claim 5, all of the elements of the current invention have been substantially disclosed by Peterson and Cohen as applied in claim 1. Peterson further discloses wherein the pressure sensor (32) is located outside of the rigid pre-chamber (12) and communicates with the pre-chamber via a communication port (port 104) (Peterson Fig. 2, ¶ 0040 lines 16-18), but is silent to the pressure sensor in the peristaltic housing. 
	King, however, teaches a system for aspiration of fluid from the eye (King Fig. 2A, ¶ 0039) in the same field of endeavor, with a housing (cassette 250) encompassing the components of the system, including pumps, tubing, reservoir, sensors (King Fig. 2A ¶ 0042). The cassette housing consolidates the elements into one are and protects the system. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the pressure sensor of the Peterson/Cohen system into the peristaltic housing, as suggested by King, to consolidate and protect the 

Regarding claim 29, as stated above Peterson discloses wherein the pre-chamber is provided with a pressure sensor (32) (Peterson Fig. 2, ¶ 0040 lines 16-18), bus is silent to the one or more filling sensors. 
King, however, teaches capacitive fluid level sensing arrangements for medical devices in the same field of endeavor (King Fig. 2A, 3A and abstract) with the pre-chamber (reservoir 204) is provided with one or more filling sensors (King Fig, 2A, 3, ¶ 0051 lines 4-13, ¶ 0056 lines 3-8) King teaches the capacitive sensors in the pre-chamber to reliably determine fluid level within the reservoir to better balance air/fluid in reservoir (as motivated by King ¶ 0012 lines 1-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more filling sensors in the Peterson/Cohen system, as taught by King, to reliably determine fluid level within the reservoir to better balance air/fluid in reservoir.

10.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Cohen, further in view of Locke and further in view of King.
	Regarding claims 7-8, all of the elements of the current invention have been substantially disclosed by Peterson, Cohen and Locke, as applied above in claim 6, except wherein the pre-chamber is provided with capacitive sensors for measuring of a 
	King, however, teaches capacitive fluid level sensing arrangements for medical devices in the same field of endeavor (King Fig. 2A, 3A and abstract) wherein the pre-chamber (reservoir 204) is provided with capacitive sensors for measuring of a collected volume in the pre-chamber (King Fig, 2A, 3, ¶ 0051 lines 4-13, ¶ 0056 lines 3-8) wherein the capacitive sensors are disposable screen-printed capacitive sensors (King ¶ 0057 lines 1-3, ¶ 0060 lines 4-6). King teaches a dead space (211) (King Fig. 2, ¶ 0046 lines 1-3). King teaches the capacitive sensors in the pre-chamber to reliably determine fluid level within the reservoir to better balance air/fluid in reservoir (as motivated by King ¶ 0012 lines 1-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include disposable screen-printed (claim 8) capacitive sensors for measuring of a collected volume in the pre-chamber (claim 7) in the Peterson/Cohen/Locke system, as taught by King, to reliably determine fluid level within the reservoir to better balance air/fluid in reservoir.
While King does not expressly teach the limitation “in order to compensate for a reduced dead space in said pre-chamber during an air leakage measurement”, this limitation relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by Peterson/Locke/King is capable of compensating for a reduced dead space in said pre-chamber during an air leakage measurement, as claimed (See § MPEP 2114 II). 

In the alternative, if one of ordinary skill in the art would not clearly envision the device of Peterson/Cohen/Locke/King to be used to in order to compensate for a reduced dead space in said pre-chamber during an air leakage measurement, it still would have been obvious before the effective filing date of the claimed invention to have used the system for this use.

11.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Cohen and further in view of King.
	Regarding claims 9 and 11, all of the elements of the current invention have been substantially disclosed by Peterson and Cohen, as applied above in claim 1, except for the capacitive filling sensors being screen-printed inside the fluid collection bag (claim 9) and arranged on the inner side wall of the collection bag (claim 11). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the filling level sensors of Peterson/Cohen be disposable screen-printed capacitive sensors, as taught by Cohen, for a low-cost disposable sensor. 
The Peterson/Cohen as stated above, does not specify the filling level sensors are inside of the fluid collection bag. 
King, however, teaches capacitive fluid level sensing arrangements for medical devices in the same field of endeavor (King Fig. 2A, 3A and abstract) with capacitive filling sensors are screen-printed on an inside, and arranged on an inner side wall, of a fluid filled reservoir (King ¶ 0057 lines 1-3, ¶ 0060 lines 4-6). Placing the sensors on the inside of the collection bag will minimize the amount exposed elements of the system and simplify the design. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the screen-printed capacitive filling sensors of the Peterson/Cohen device inside the collection bag (claim 9) and arranged on the inner side wall of the fluid collection bag (claim 11), as suggested by King, to minimize the amount exposed elements of the system and simplify the design, and further since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Cohen and further in view of Schuman (US 2010/0049134 A1).
	Regarding claim 10, all of the elements of the current invention have been substantially disclosed by Peterson and Cohen, as applied above in claim 3, except for the connector element is releasably secured to the housing via a magnetic arrangement. 
	Schuman, however, teaches an aspiration pump device in the same field of endeavor (Schuman abstract, Fig. 2) wherein components are releasably secured via magnetic arrangement (Schuman ¶ 0025 lines 12-17). One of ordinary skill in the art would use a magnetic connector to provide removable and non-damaging connection. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the Peterson/Cohen system have a connector element releasably secured to the housing via a magnetic arrangement, as suggested by Schuman, to provide removable and non-damaging connection.

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Cohen and further in view of Hagermark (US 2007/0265594 A1).
	Regarding claim 13, all of the elements of the current invention have been substantially disclosed by Peterson and Cohen, as applied above in claim 1, except for in which the collected volume of bodily fluids inside the fluid collection bag is prevented 
	Hagermark, however, teaches a fluid bag (Hagermark Fig. 4) pertinent to the problem of preventing splashing within fluid bags, with arranged filling segments (distance limiting members 40) in the fluid bag (10) (Hagermark Figs. 4-5, ¶ 0050 lines 7-12). Hagermark teaches the same bag structure of vertical weldings as provided in the present specification (see specification ¶ 0029). The distance limiting members of Hagermark prevent the fluid bag from becoming too thick (as motivated by Hagermark Fig. 4-5 ¶ 0050 lines 13-14). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in the Peterson/Cohen system, distance limiting members in the form of vertical weldings in the fluid collection bag, as taught by Hagermark, to prevent the fluid bag from becoming too thick. 
While Hagermark does not expressly teach the limitation “the collected volume of bodily fluids inside the collection bag is prevented from splashing over the filling level sensors during patient transport”, this limitation relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by Peterson/Cohen/Hagermark is capable of preventing splashing over the filling level sensors, as claimed (See § MPEP 2114 II). 
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. While features of an 
In the alternative, if one of ordinary skill in the art would not clearly envision the device of Peterson/Cohen/Hagermark to be used to prevent splashing over the filling level sensors, it still would have been obvious before the effective filing date of the claimed invention to have used the system of Peterson/Cohen/Hagermark for this use.

14.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Cohen and further in view of Heaton (US 2015/0246164 A1).
Regarding claim 14, all of the elements of the current invention have been substantially disclosed by Peterson and Cohen, as applied above in claim 1, except for evacuated air being released through a filtered and venting mechanism.
Heaton, however, teaches a negative pressure pump system for wound drainage (Heaton ¶ 0001) in the same field of endeavor, with a fluid collection bag (flexible container 11) allowing for evacuating air through a filtered and venting mechanism (Heaton Fig. 1b, ¶ 0117 lines 7-19). Heaton teaches the charcoal filter for odor control and a vent to allow gas to escape to prevent over inflation of the container (as motivated by Heaton ¶ 0117 lines 12-19). 
.  

15.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Cohen, further in view of Heaton and further in view of Bordeau (US 2012/0046623 A1).
Regarding claim 15, all of the elements of the current invention have been substantially disclosed by Peterson, Cohen and Heaton, as applied above in claim 14, except the filtered and venting mechanism is prevented from being occluded by bodily fluid by means of a duck-valve and a welded pattern placed respectively on and/or in said collection bag.
Heaton further teaches an air control valve (1) on said collection bag (11) (Heaton Fig. 1b, ¶ 0117 lines 12-17). Duck-valves, or duck-bill valves, are known in the art, and Heaton further teaches using duck-bill valves for pressure control valves (Heaton ¶ 0064, ¶ 0120 lines 17-19) in the system. The Heaton valve prevents over inflation of the container (as motivated by Heaton ¶ 0117 lines 12-19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a duck-valve on the collection bag of the Peterson/Cohen/Heaton combination device, as taught by Heaton, to prevent over inflation of the container. 
The combination as applied above is still silent to a welded pattern. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a welded pattern in the collection bag of Peterson/Cohen/Heaton combination device, as taught by Bordeau, to prevent reflux of liquid.

Response to Arguments
16.	Applicant’s arguments, see Remarks filed 06/21/2021, with respect to the rejection(s) of claim(s) Claims 1, 20-21 and 28 over Peterson under 35 USC 102/103, and Claims 2-15, 27 and 29 over Peterson in view of at least one of Locke, Giezendanner, King, Heaton, Schuman, Hagermark and/or Bordeau under 35 USC 103 have been fully considered and are persuasive, as they refer to the new/amended limitations. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Cohen.
	Regarding Applicant’s arguments to independent claim 1 and the added limitation “a plurality of filling level sensors arranged on a backside of the fluid collection bag for detecting a filling level in the fluid collection bag”; Examiner agrees this overcomes the previous rejection of claim 1 over Peterson under 35 USC 102/103. Giezendanner was 
Regarding Applicant’s remarks to dependent claim 9, Examiner notes that Cohen is now referenced in the attached rejection, to teach the filling sensors screen printed on the fluid collection bag. King is used as evidence that filling sensors in fluid reservoirs may be printed on an inside. 
Claims 1-15, 20-21 and 27-29 are rejected in view of Peterson with teachings from Cohen, Locke, King, Heaton, Schuman, Hagermark and/or Bordeau, to cure any deficiencies. 

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	07/28/2021

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781